Citation Nr: 1302704	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran reports active service from January 1969 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an August 2010 decision, the Board confirmed the agency of original jurisdiction's prior denial of a rating in excess of 30 percent for the Veteran's residuals of a left foot injury and remanded the remaining issues for further development.  

In an August 2011 decision, the Board denied an initial rating in excess of 20 percent for the Veteran's diabetes mellitus, granted a separate compensable 20 percent evaluation for radiculopathy of each upper extremity, and remanded the issue of TDIU due to service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is required to address a procedural deficiency.

In a June 2012 supplemental statement of the case (SSOC), the AMC continued the denial of the Veteran's claim for a TDIU.  In denying the claim, the AMC noted that the evaluation of the Veteran's posttraumatic stress disorder (PTSD) was to be continued as 10 percent disabling.  However, in a June 2012 rating decision of the same date as the SSOC, the AMC increased the rating for PTSD to 70 percent effective February 14, 2012, and this increase raised the Veteran's combined evaluation to 90 percent.  Although the AMC cited to the February 2012 VA examination report that was the basis of the increased rating, it does not appear that the AMC considered the newly assigned 70 percent rating in readjudicating the claim for a TDIU.  Thus, the AMC should readjudicate the claim with explicit consideration of the newly-assigned rating for PTSD.  

In addition, the record at the time of the August 2011 Board decision showed that the raised claim of entitlement to service connection for PTSD had not yet been adjudicated.  Thus, in the remand portion of the August 2011 decision, in requesting a VA examination and opinion on the TDIU claim, the Board did not request that PTSD be considered.  However, the Veteran's Virtual VA file shows that the RO had in fact granted service connection for PTSD in a January 2011 rating decision and assigned a 10 percent rating effective October 6, 2009.  The December 2011 VA examination report obtained on remand does not contain an adequate medical opinion that considers all of the Veteran's service-connected disabilities.  

As indicated above, he was last examined by VA for his PTSD on February 14, 2012, and he was awarded a 70 percent rating for PTSD, effective from the date of that examination.  Thus, the AMC should forward the Veteran's claims file to an appropriate examiner to conduct VA examination that addresses all of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an opportunity to provide evidence that demonstrates the effects of his service-connected disabilities on his employability, including records or statements which show missed work, attempts to work, statements regarding interference with work due to service-connected disabilities, and the like.  

2.  Request an opinion from an appropriate VA examiner as to the types of employment task that the Veteran would be able to perform despite his service-connected disabilities.  

The examiner should be advised that the Veteran submitted the claim for TDIU on March 22, 2004.  The examiner should be provided a list of the Veteran's service-connected disabilities which shows when service connection was awarded for each disability, and shows the rating(s) for each service-connected disability for the period since March 22, 2003, to the present, including any changes in rating during the relevant period.  

Based on a review of the claims file, to include VA treatment records and VA examinations, including the February 2012 VA examination for PTSD, the examiner should describe the employment tasks the Veteran remained able to perform during the pendency of the appeal despite the service-connected disabilities, with consideration of the Veteran's relevant employment history and education history.  The examiner should also render an opinion as to the effect of the frequency of required treatment on the Veteran's employability and the effect of medications used to treat service-connected disabilities on the Veteran's industrial capability.  The examiner should explain the likelihood that the service-connected disabilities, taken together, result in the Veteran's unemployability, and, if the Veteran is unemployable, when he became unemployable as a result of service-connected disabilities.  

The examiner should provide a rationale and explanation for all conclusions reached.

3.  Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Thereafter, readjudicate the claim for a TDIU due to service-connected disabilities on a schedular basis under 38 C.F.R. § 4.16(a), and if not granted on that basis, consider an extra-schedular basis.  This readjudication should include consideration of the recently assigned 70 percent rating for PTSD.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

